        Case 1:19-cv-00132-MW-GRJ Document 41 Filed 08/24/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           GAINESVILLE DIVISION

DWAYNE TYRONE ROBINSON,

        Plaintiff,

v.                                                            Case No. 1:19cv132-MW/GRJ

HUDSON G. DYKES,
et al.,

     Defendants.
___________________________/

                          ORDER ACCEPTING AND ADOPTING
                           REPORT AND RECOMMENDATION

        This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 38. Upon consideration, no objections having

been filed by the parties,1

        IT IS ORDERED:

        The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “Defendant’s motion to dismiss,

ECF No. 24, is GRANTED and the Complaint is DISMISSED for failure to state a

claim upon which relief may be granted because Plaintiff’s claims are barred by the




1
 This Court granted Plaintiff an extension of time until August 21, 2020, to respond the Magistrate Judge’s
objections. ECF No. 40. As of the date of this order no objection has been filed by Plaintiff.
      Case 1:19-cv-00132-MW-GRJ Document 41 Filed 08/24/20 Page 2 of 2




statute of limitations. The dismissal is without prejudice to Plaintiff’s right to initiate

a new case to the extent he believes he can allege a cognizable malicious prosecution

claim.” The Clerk shall also close the file.

      SO ORDERED on August 24, 2020.


                                         s/ MARK E. WALKER
                                         Chief United States District Judge




                                               2
